United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 00-2723WM
                                  _____________

United States of America,                *
                                         *
             Appellee,                   *    On Appeal from the United
                                         *    States District Court
      v.                                 *    for the Western District
                                         *    of Missouri.
                                         *
Daniel J. Whitt,                         *    [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 24, 2001
                                Filed: June 5, 2001
                                    ___________

Before LOKEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      After a hearing, the District Court1 found that Daniel J. Whitt had violated the
conditions of his supervised release, revoked it, and sentenced him to six months
imprisonment and one year supervised release. Whitt appeals.

       We have reviewed the district court record and appellant's brief. Finding no
error, we affirm the judgment of the District Court. When the District Court imposed


      1
      The Hon. Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
sentence on revocation of supervised release, the punishment selected was less than the
statutory maximum, less than the three years of supervised release originally received
by the defendant, and at the lower range of the term suggested by the Guidelines,
U.S.S.G. § 7B1.4(a). Violations that Whitt admitted (testing positive for marijuana),
standing alone, were sufficient to support the Court's action.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-